Title: From James Madison to Louis-Marie Turreau, 12 February 1806
From: Madison, James
To: Turreau de Garambouville, Louis-Marie


                    
                        No. ⟨9⟩
                        Sir
                        Department of State February 12th 1806.
                    
                    I have been just honored with your letter of the 11th. instt. Having already made you acquainted that on the first notice of the expedition from New-York under the apparent superintendance of Mr. Miranda, orders were issued by the President for the immediate & legal steps which the case demanded. I must now repeat the sam⟨e⟩ communication, with the same frankness, adding only that the orders already given will be followed by such others, as may be suggested by further disclosures of the circumstances & the persons connected with a proceeding which is seen, with regret, to have been so masked i⟨n⟩ its course as to have eluded for a time the

detection not only of the officers of the United States, but of th⟨e⟩ foreign Agents on the spot whose vigilance must have been particularly excited on such an occasion.
                    I am persuaded, Sir, that you will do justice to th⟨e⟩ rectitude and candor which have marked the condu⟨ct⟩ of the Governmt. of the U. States, in this as in every insta⟨nce⟩ and that you will be sensible that a relation betwe⟨en⟩ particular occurences, founded intirely on a casual coin⟨ci⟩dence of dates, can have as little influence on the resp⟨on⟩sibility of this Governmt. as it will have on the candid & friendly Judgment of any other.
                    Be assured, Sir, that if the U. States should at any time find it necessary to engage in hostility with any foreign nation, it will be conducted by their Government ⟨i⟩n a manner neither under hand nor unwarrantable, but in an honorable conformity to those rules which are prescribed by the laws of War. Of this I flatter myself a sufficient pledge & will has been witnessed in the open and upright character which has been maintained in time of peace. I am &ca.
                    
                        (Signed) James Madison
                    
                